IN THE SUPREME COURT OF TEXAS
                                        ══════════
                                         No. 17-0666
                                        ══════════

          INTERNATIONAL BUSINESS MACHINES CORPORATION, PETITIONER,
                                                v.

                           LUFKIN INDUSTRIES, LLC, RESPONDENT

            ══════════════════════════════════════════
                          ON PETITION FOR REVIEW FROM THE
                 COURT OF APPEALS FOR THE TWELFTH DISTRICT OF TEXAS
            ══════════════════════════════════════════

                                   Argued December 6, 2018

THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from the
Court of Appeals for the Twelfth District, and having considered the appellate record, briefs, and
counsels’ argument, concludes that the court of appeals’ judgment should be affirmed in part and
reversed in part.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:
                      1)      The court of appeals’ judgment as to Lufkin’s common-law-fraud
                              claim is affirmed;

                      2)      The court of appeals’ judgment as to Lufkin’s fraudulent-
                              inducement and breach-of-contract claims is reversed;

                      3)      This Court renders judgment that Lufkin take nothing on its
                              fraudulent-inducement claim;

                      4)      The cause is remanded to the trial court for a new trial on Lufkin’s
                              breach-of-contract claim; and

                      5)      Each party shall bear its own costs in this Court.
       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the Twelfth District and to the 159th Judicial District Court of Angelina County, Texas, for
observance.
                           Opinion of the Court delivered by Justice Boyd.


                                           March 15, 2019

                                             **********




                                               2